DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 13, 15, 17, 21, 23, 24 and 28-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 3,223,269) which in figures 3 below and 4 disclose the invention as claimed:

    PNG
    media_image1.png
    659
    696
    media_image1.png
    Greyscale

In re claim 1: A closure 13 comprising: (a) a top wall 18 and a side wall 14 depending from said top wall 18; (b) a plug seal device 17 depending from said top wall 18 within said side wall 14; said plug seal device 17 having an upper section comprising a substantially right circular cylindrical tube depending from said top wall 18, a lower operable such that when said plug seal device 17 is inserted in an opening to an inner cavity in a container 10, said sealing section 19 engages with an inner container surface to provide a sealing contact between said sealing section 19 and said inner container surface and wherein wall thickness width of the upper section is greater than wall thickness width of the lower section(see figure 3 above and figure 4).
It should be noted that a container, an opening, an inner cavity and an inner container surface are not positivity being claimed.  “wherein said sealing contact between said sealing section and said inner container surface further creates resisting hoop stresses in at least the lower section, thereby enhancing said sealing contact between said sealing section and said inner container surface” This limitation requires an inner container surface which is not being claimed and therefore depending on the size of the inner container surface the prior art is fully capable of providing this limitation.
In re claim 2: when in operation, said plug seal device 17 is inserted into said opening to said inner cavity of said container 10, said sealing section 19 creates an initial seal between said inner cavity of said container 10 and said external environment (see figure 3 above and figure 4).
In re claim 3: said sealing section 19 is formed as an annular protrusion extending radially beyond an outward surface of each of said upper and lower sections of said plug seal device 17 (see figure 3 above and figure 4).

In re claim 5: said lower section has a generally cylindrical outer surface (see figure 3 above and figure 4).
In re claim 6: said upper section has a generally cylindrical outer surface (see figure 3 above and figure 4).
In re claim 7: an outer diameter of an upper section is greater than the outer diameter of a lower section (see figure 3 above and figure 4).
In re claim 8: said upper section has a wall thickness that is greater than the wall thickness of the lower section (see figure 3 above and figure 4).
In re claim 11: said inner container surface of said container 10 is an inner wall surface of said container 10 (see figure 3 above and figure 4).
In re claim 13: said lower section is configured and operable to assist in maintaining substantial axial alignment of said closure 13 and said container 10 while said sealing section 19 is being moved into engagement with said inner container surface of said container 10. (It should be note that a container is not positively being claimed and it was notoriously well known in the art at the time of filing for inner container walls to have many shapes and sizes that correspond to the closure being put on them) (see figure 3 above and figure 4).
In re claim 15: said closure 13 has at least one thread 16 on an interior surface of said side wall 14, said at least one thread 16 of said interior surface of said side wall 14 being configured and operable to releasably engage with a complementary thread 12 on an outward facing surface of said container 10 (see figure 3 above and figure 4).

In re claim 21: that during operation, when said plug seal device 17 is inserted in said opening to said inner cavity in said container 10 and engages with said inner container surface to provide a seal between an inner cavity of said container 10 and the external environment, said plug device 17 is deflected inwards (see figure 3 above and figure 4).
In re claim 23:4Attorney's Docket: H-8053-0-US the sealing section 19 has outside diameter that is greater than an inside diameter of the container 10; the lower wall section has an outside diameter that is less than the inside diameter of the container 10 (see figure 3 above and figure 4).
In re claim 24: A combination of a closure 13 and a container 10: (i) said closure 13 comprising a closure 13 as claimed in claim 1; and (ii) a container 10 comprising: (a) a container wall enclosing an inner cavity, said container wall having an opening (opening in container rim) into said inner cavity, said container wall having an inner container surface proximate said opening; said sealing section 19 of said plug seal device 17 being configured and operable when said plug seal device 17 is inserted in 
In re claim 28: A closure 13 comprising: (a) a top wall 18 and a tubular side wall 14 extending from said top wall 18; (b) a tubular plug seal device 17 extending from said top wall 18 within and spaced from said side wall 14; said plug seal device 17 having a sealing section 19, an upper section extending from said sealing section 19 upwards to said top wall 18, and a lower section comprising a substantially right circular cylindrical tube extending downwards from said sealing section 19; said upper section comprising a substantially right circular cylindrical tube having an overall wall thickness width and an outer diameter less than an overall wall thickness width and an outer diameter of the sealing section 19; 5Attorney's Docket: H-8053-0-USsaid sealing section 19 operable such that when said plug seal device 17 is inserted in an opening to an inner cavity in a container 10, said sealing section 19 engages with an inner container surface to provide a seal between an inner cavity of said container 10 and the external environment and wherein wall thickness width of the upper section is greater than wall thickness width of the lower section(see figure 3 above and figure 4). 
In re claim 29: said lower section is configured and operable when being inserted into said opening, to provide axial alignment of said closure 13 with said container 10 prior to engagement by sealing section 19 with said inner container surface (see figure 3 above and figure 4).
In re claim 30: said lower section is configured and operable to assist in maintaining substantial axial alignment of said closure 13 and said container 10 while 
In re claim 31: in operation, when said sealing section 19 engages with said inner surface of the container 10, compression forces acting radially inwards are exerted onto said sealing section 19 which creates a radially inward deflection of the sealing section 19 and both the upper section 31 and the lower section, creating a resisting hoop stress in the lower section (see figures 3, 6, and 9). 
In re claim 32: said lower section is configured and operable when being inserted into said opening to provide axial alignment of said closure 13 with said container 10 prior to engagement by said sealing section 19 with said inner container surface (see figures 3, 6, and 9). 
In re claim 33: said sealing contact between said sealing section 19 and said inner container surface further creates resisting hoop stresses in at least the lower section, thereby enhancing said sealing contact between said sealing section 19 and said inner container surface (see figures 3, 6, and 9). 
In re claim 34: when said sealing section 19 engages with the inner container surface to provide a seal between the inner cavity of said container and the external environment, resisting hoop stresses are created in at least the lower section, thereby enhancing said seal 19 between the inner cavity of said container and the external environment (see figures 3, 6, and 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 3,223,269) in view of Reid (US 5,662,233). Williams discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Reid:
In re claim 9: said top wall 15/64 has a wall thickness greater than said upper section 31 (see figures 3 and 9 of Reid).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top wall of Williams with a greater wall thickness as taught by Reid in order to increase the top wall strength and increase the grasping surface to assist with removal see figures 3 and 9 of Reid).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 3,223,269) in view of Salminen (US 3,186,573). Williams discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Salminen:

In re claim 19: said annular groove is located proximate and inward to the location where said upper section of said plug seal device 1 is joined to said to top wall, said annular groove operable to provide reduced stiffness to bending of said plug seal device 1 relative to said top wall, when said top wall is subjected to forces resulting from increased pressure within said container when said closure is sealing said container (see figures 1 and 2 of Salminen).  The annular groove inherently provides the intended functional limitations due to its structure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top wall of Williams with the groove as taught by Salminen in order to allow the sealing plug device to flex inward easily when attaching the closure to a container (see figure 1 of Salminen).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 3,223,269) in view of Schellenbach et al. (US 2011/0139746). Williams discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Schellenbach et al.:
In re claim 20: said closure 1 further comprises a generally cylindrically shaped tamper evident band 6 located beneath said lower section of said plug seal device 7, said tamper evident band 6 having frangible connectors (connections attaching 6 to 2) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the side wall of Williams with the tamper evident band as taught by Schellenbach et al. in order to provide a tamper indication to a user (see figure 1 of Schellenbach et al.).  

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 3,223,269) in view of Di Dio et al. (US 6,821,463). Williams discloses the invention as claimed above, however does not specifically discuss the following claimed limitations that are taught by Di Dio et al.:
In re claim 25: said system comprising a first mold half and a second mold half, said first and second mold halves being configured and operable to be movable relative to each other between (i) a first position which creates a mold cavity when said first and second mold halves are in a closed relationship to each other wherein a molded closures may be formed in the mold cavity and (ii) a second position where said first and second mold halves are in a separated relationship wherein a molded closure molded in said mold cavity can be removed from said mold cavity (see col.1, ln.44- col.2 ln. 37). Furthermore, It was notoriously well known toe once or ordinary skill in the art at the time of filing to use 2 mold halves which create a closure cavity which is clap together and the plastic is injected into the cavity to take its form (see any of the example patents listed in col.2, ll.9-11 of Di Dio et al.).  

In re claim 27: a clamping unit (clamping press) operable to clamp said first and second mold halves in said closed relationship to each other when said injection unit is injecting said injection material into said mold cavity (see col.1, ln.44- col.2 ln. 37) or  (see any of the example patents listed in col.2, ll.9-11 of Di Dio et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the injection molding method of Williams with any of the injection molding methods as taught by Di Dio et al. in order to manufacture the closure in a materials saving and time saving manner (see col.1, ll.5-10 of Di Dio et al.).  


Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. In regards to the limitation of “resisting hoop stresses” this limitation was cancelled from the claim in the amendment filed on 07/29/2021 and was no longer required in the rejection. However now, the limitation was reapplied in the claim which has been considered above. Proper underlining for this re-added limitation should have been included. In regards to the thickness of the upper and lower sections, in claim 1, the sealing section is proximate the boundary between the upper and lower section and it is clear from the figure above that the thicknesses are taught. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735